DETAILED ACTION
This office action is in response to RCE filed on 03/30/2022.
Claims 88-107 are pending of which claims 88,95 and 102  are  independent claims, claims 1-87 are canceled.
This application is examined under the first inventor to file provisions of the AIA .
Information disclosure
IDS filed  on 01/06/2020, 08/27/2020,  and 01/11/2021 is considered.
Allowable Subject Matter
Claims 88-102 are allowed.
The following is  the reason for allowing this application: the disclosures of  the prior arts used in the office action  taken individually or in combination with other prior arts fail to particularly disclose, fairly suggest or render obvious limitations dealing with transmitting a secondary coverage configuration information from a network node to a first terminal, which triggered  reception of a presence indication (PI) report by the network node,  and the network node  determines the nature of the received PI report, and then configures the first terminal as a relay node based on the received PI report, this configuration enables the network node to direct traffic intended for the second terminal to the first terminal as a secondary coverage. 


Claims 88-94 are allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 88,    “… transmitting, from a network node to a first terminal, secondary coverage configuration information; receiving, at the network node and from the first terminal, a presence indication (PI) report of a second terminal, wherein the first terminal and the second terminal are user equipment and the network node is not a user equipment” as specified in claim 88.  


Claims 95-102 are allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 95,    “…in response to receiving the PI report from the first terminal, determining, at the network node, to configure the first terminal as a relay node based on the PI report” as specified in claim 95.  

Claims 102-107 are  allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 102,    “… in response to the determining, the network node perform directing traffic for the second terminal to the first terminal which acts as a relay node to the second terminal” as specified in claim 102.  



The following is a showing of the closest prior art and how the claims of the instant application are allowable over these references:

Sawal (US Pub. No. 20120170508) discloses a relay node receiving signal from a base station. Sawal the disclosure of  Hamilton taken individually or in combination with other prior art fail to particularly disclose, fairly suggest or render obvious the above italicized limitations dealing with  transmitting, from a network node to a first terminal, secondary coverage configuration information; receiving, at the network node and from the first terminal, a presence indication (PI) report of a second terminal, wherein the first terminal and the second terminal are user equipment and the network node is not a user equipment as claimed in claims 88, 95 and 102  in combination with other limitations recited as specified in claims 88, 95 and 102  .   

Manolakos (US Pub. No. 20180091373) discloses transmitting in a first time period the  first numerology. However the disclosure of  Manolakos taken individually or in combination with other prior art fail to particularly disclose, fairly suggest or render obvious the above italicized limitations dealing with receiving the PI report from the first terminal, determining, at the network node, to configure the first terminal as a relay node based on the PI report as claimed in claims 88, 95 and 102  in combination with other limitations recited as specified in claims 88, 95 and 102.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DEBEBE A ASEFA/Examiner, Art Unit 2476                                                                                                                                                                                                        


/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476